Citation Nr: 1604281	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-47 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than August 1, 2010, for additional compensation benefits for dependent spouse. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to January 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board is cognizant that the two most recent correspondences with the Veteran, a notification from the RO dated in August 2015 and a notification from the Board dated in December 2015, have been returned to the respective agencies as undeliverable.  Typically, once VA is made aware of the fact that information pertinent to the determination of a Veteran's claim was never received by that Veteran, the duty to notify requires that VA make additional efforts to provide the Veteran with notice.  38 U.S.C.A. § 5103(a).  Both the RO's August 2015 notification and the Board's December 2015 notification informed the Veteran of the fact that his appeal had been certified to the Board and was being considered by the Board.  As VA has made multiple attempts to inform the Veteran of the status of his appeal and both attempts have been returned as undeliverable after being sent to the most current address on record, the Board must therefore conclude that VA does not have a current address for the Veteran. 

Although VA does not have a current working address for the Veteran, and consequently the Veteran has not been informed that his appeal is before the Board, the Board finds that the Veteran is not prejudiced by this notice defect.  Determinations on the issue of prejudice are made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has not informed VA of the fact that he has changed addresses.  Although VA has a duty to assist, the Board notes that the Veteran has some responsibility to cooperate in the development of all facts pertinent to his claim, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, neither the August 2015 notification nor the December 2015 indicated that the Veteran has changed addresses or has provided a forwarding address.  As is discussed further below, the Veteran was given sufficient notice as to VA's duties under the VCAA and was informed that he is ultimately responsible for ensuring that VA has all of the information he feels is relevant before a determination is made in his case.  Even if the RO were directed to send a new notification to the Veteran, there is no valid address on file to send that notice to.  Accordingly, the Board finds that VA has complied with its duty to notify the Veteran of the status of his appeal. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDINGS OF FACT

1.  A June 2002 rating decision granted service connection for migraine headaches with an evaluation of 50 percent effective February 1, 2001, arthritis, right thumb with ankylosis and limitation of motion with an evaluation of 10 percent effective February 1, 2001, chronic right ankle sprain with an evaluation of 10 percent effective February 1, 2001, allergic rhinitis with an evaluation of 10 percent effective February 1, 2001, and hypertension with a noncompensable evaluation effective February 1, 2001; for a combined rating of 60 percent for all of the Veteran's service-connected disabilities effective February 1, 2001.  Prior to February 1, 2001, the Veteran did not have a combined disability evaluation such that he was eligible for additional allowance for dependents. 

2.  A July 2002 letter from the RO informed the Veteran that he was being paid additional benefits for his spouse at the time and his daughter. He was instructed that he must notify the RO immediately if there was any change in the number or status of his dependents and that failure to do so would result in an overpayment that would have to be repaid. 

3.  Via a July 2010 VA Form 21-0538 "Status of Dependents Questionnaire", the Veteran informed VA that he was currently married to a new spouse whom he had married on July 17, 2005. 

4.  Via an August 2010 VA Form 21-686c "Declaration of Status of Dependents", the Veteran informed VA that he divorced his former wife on August 1, 2004. 

5.  His award of additional compensation benefits for a dependent spouse was terminated the last day of August 2004.

6.  In an August 2010 letter, the RO notified the Veteran that his compensation award was amended to include additional compensation benefits on account of his new wife added to his award, effective August 1, 2010, the first date of the month following receipt of his claim for additional dependent compensation. 

CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 2010, for a grant of additional compensation benefits for the Veteran's spouse have not been met.  
38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.114, 3.204, 3.205, 3.400, 3.401 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Here, the Veteran is challenging the effective date assigned following the August 2010 administrative decision that granted additional dependency allowance for a spouse.  Pursuant to 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement (NOD) in response to a decision on a claim, the agency of original jurisdiction must take development or review it deems proper under applicable regulations and issue of statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  If VA receive a NOD in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a SOC if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

Following receipt of the Veteran's September 2010 NOD regarding the assignment of the effective date of the Veteran's additional compensation benefit for his spouse, the RO issued a November 2010 SOC that denied the assignment of an effective date earlier than August 1, 2010.  Included in the November 2010 SOC was an explanation of the information and evidence that the Veteran needed to substantiate his claim for an earlier effective date.  In addition, the SOC discussed why the effective date of the award for additional dependency allowance for his spouse was not set as the date that he married his wife.  The Board also notes that all of the pertinent evidence for deciding this claim is already of record.  Accordingly, further development regarding the provision of notice would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  The Board thus finds that VA has satisfied its obligation to notify.  

As for VA's duty to assist, the Board notes that the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the grant of additional dependency allowance for a spouse.  All of the pertinent information is of record.  As such, the Board finds that VA has fulfilled its duty to assist.  Accordingly, there is no prejudice to the Veteran in proceeding to consider his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





Legal Criteria and Analysis

The Veteran contends that an effective date of July 17, 2005 for the award of dependent benefits for his spouse is warranted as that is the date he married his wife and thus the date he believes he first became eligible for an additional dependency allowance.  In a September 2010 letter, the Veteran asserted that he notified "the Washington, D.C. Headquarters" of his new marriage via a letter dated in July 2005. 

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2) (2013).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f)(2013).  Additional compensation for a new dependent will be effective the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 U.S.C.A. § 5110(f), (g) and (n) (West 2002); 38 C.F.R. § 3.401(b) (2013).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date is set at the date when the notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31; see also Gold v. Brown, 7 Vet. App. 315 (1995). 

The Veteran submitted an original claim in November 2000 and he was granted service connection for migraine headaches, arthritis, right thumb with ankylosis and limitation of motion, chronic right ankle sprain, allergic rhinitis, and hypertension, for a combined rating of 60 percent effective February 1, 2001, the day following the Veteran's separation from service.  In a June 2002 VA Form 21-686c, the Veteran informed the RO that he had two dependents, his wife at the time and his daughter.  Thereafter, in a July 2002 letter, the RO notified the Veteran that he was granted additional dependent compensation for his wife and daughter and that he would have to immediately inform VA of any changes in the number or status of his dependents to avoid any overpayment of benefits.  

According to a divorce decree and marriage license submitted by the Veteran and included in the claims file, he was divorced from his former wife on August 1, 2004 and married his current wife on July 17, 2005.  The Veteran asserts that he informed VA via a letter dated in July 2005 of his marriage to his current wife and that he mailed this letter to the Washington, D.C. VA headquarters.  The RO stated in the November 2010 SOC that there is no evidence that the RO received any correspondence from the Veteran regarding the change in his marital status before July 22, 2010, and indeed, there is no time stamped copy of a correspondence from the Veteran containing such notice prior to that date. 

The Veteran has submitted a copy of a letter he purports to have submitted to the Washington, D.C. headquarters in July 2015.  Said letter is dated July 31, 2005, and is addressed to the Department of Veterans Affairs, Washington D.C. Regional Office, 1722 I Street N.W., Washington D.C. 20421.  Enclosed with the letter are an August 2004 divorce decree, documenting the Veteran's divorce from his former wife, and a July 2005 marriage certificate, documenting his marriage to his current wife.  The Board notes that the marriage certificate was issued in Jamaica and is dated August 10, 2005, which is ten days after the letter that the Veteran asserts he sent to the Washington, D.C. VA headquarters is dated. 

The RO was notified of the fact that the Veteran had married his current wife via a July 2010 VA Form 21-0538 "Status of Dependents Questionnaire."  After notifying the Veteran by letter in August 2010 that his marital status on the 21-0538 was different than VA records, the Veteran submitted a VA Form 21-686c "Declaration of Status of Dependents" that indicated that he married his current wife on July 17, 2005.  Since a veteran's compensation is automatically reduced upon divorce from a dependent spouse this resulted in the termination of additional compensation for a dependent spouse effective the last day of August 2004.  See 38 C.F.R. § 3.501.  The RO issued an August 2010 administrative decision granting the Veteran additional dependent compensation for his wife and daughter, with an effective date of August 1, 2010, the first day of the month following the month that the RO was made aware of the Veteran's marriage to his current wife when he submitted the VA Form 21-686c.  

After considering all of the evidence before it, the Board finds that the Veteran is not entitled to an effective date earlier than August 1, 2010 for his claim of additional dependent compensation for his spouse.  The RO was first notified of the status of the Veteran's current dependent wife in July 2010.  Pursuant to 38 C.F.R. § 3.401(b)(1), the date of the claim, and therefore, the effective date in this instance, is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date of the claim is the date that notice is received of the dependent's existence.  Here, there is no record that the Veteran informed VA of his marriage to his current wife within a year of the marriage; therefore, the effective date is the day that the RO was first notified of the marriage, July 22, 2010, and the first date that the Veteran is entitled to payment is August 1, 2010.  38 C.F.R. § 3.31.

As mentioned previously, the Board is cognizant that the Veteran has submitted a letter dated in July 2005 and addressed to a VA office located in Washington, D.C which he asserts was his notice to the VA of his marriage to his current wife. However, if such a letter was indeed submitted as the Veteran contends it was, it would have been forwarded to the RO in Roanoke and added to the Veteran's file. Furthermore, the Board highlights the fact that the date on the letter does not match the date of the enclosed marriage certificate, as the marriage certificate is dated ten days after the Veteran purports he submitted the letter to VA.  The Board therefore finds that the preponderance of the evidence supports a determination that the Veteran's letter dated in July 2005 was not received by VA, and as a result, that VA was not notified of the Veteran's marriage to his current wife until it received the VA Form 21-686c in July 2010.  Accordingly, there is no legal basis for assigning an effective date earlier than August 1, 2010 for additional dependency allowance for a spouse and the claim is denied. 




ORDER

Entitlement to an effective date earlier than August 1, 2010, for additional compensation benefits for a dependent spouse is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


